Name: Commission Implementing Regulation (EU) 2018/506 of 26 March 2018 entering a name in the register of traditional specialities guaranteed (Ã¢ PraÃ ¾skÃ ¡ Ã ¡unkaÃ¢ (TSG))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  regions of EU Member States;  Europe;  marketing;  consumption
 Date Published: nan

 27.3.2018 EN Official Journal of the European Union L 83/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/506 of 26 March 2018 entering a name in the register of traditional specialities guaranteed (PraÃ ¾skÃ ¡ Ã ¡unka (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Articles 15(1) and 52(3)(b) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, the application from the Czech Republic to register the names Ã ÃÃ °Ã ¶Ã ºÃ ° Ã Ã Ã ½Ã ºÃ ° (BG), JamÃ ³n de Praga (ES), PraÃ ¾skÃ ¡ Ã ¡unka (CS), Prag Skinke (DA), Prager Schinken (DE), Praha sink (ET), Ã §Ã ¿Ã ¹Ã Ã ¿Ã ¼Ã ­Ã Ã ¹ Ã Ã Ã ¬Ã ³Ã ±Ã  (EL), Prague Ham (EN), Jambon de Prague (FR), PraÃ ¡ka Ã ¡unka (HR), PrÃ gas Ã ¡Ã ·iÃ Ã ·is (LV), Prahos kumpis (LT), PrÃ ¡gai minÃ sÃ ©gi sonka (HU), PerÃ ¼ut ta' Praga (MT), Praagse Ham (NL), Szynka Praska (PL), Fiambre de Praga (PT), Jambon de Praga (RO), PraÃ ¾skÃ ¡ Ã ¡unka (SK), PraÃ ¡ka Ã ¡unka (SL), Prahalainen kinkku (FI), Pragskinka (SV) as Traditional Speciality Guaranteed (TSG) was published in the Official Journal of the European Union (2). The name PraÃ ¾skÃ ¡ Ã ¡unka identifies a ham product covering the following three variants: PraÃ ¾skÃ ¡ Ã ¡unka on the bone, boneless PraÃ ¾skÃ ¡ Ã ¡unka and tinned PraÃ ¾skÃ ¡ Ã ¡unka. (2) An application to register the name PraÃ ¾skÃ ¡ Ã ¡unka along with other linguistic variations thereof had already been published in 2012 (3). Austria, Italy, Germany and Slovakia had lodged oppositions. The Czech Republic had reached an agreement with all the opponents with the exclusion of Slovakia. The Commission had then proceeded to the re-publication of the product specification which had been substantially amended in order to partly take into account the claims and the remarks made by Slovakia. (3) On 18 July 2016, the Commission received a notice of opposition from Slovakia, on 16 August 2016 from Serbia, and on 17 August 2016 from Austria. (4) On 14 September 2016 the Commission received the reasoned statement of opposition from Slovakia, on 12 October 2016 from Serbia, and on 19 October 2016 from Austria. (5) The opposition from Austria could not be continued. In accordance with Article 51(2) of Regulation (EU) No 1151/2012, the Commission only checks the admissibility of the reasoned statement of opposition received within two months from the reception of the related notice of opposition, which was not the case for the reasoned statement from Austria. (6) After examining the reasoned statements of opposition from Serbia and Slovakia and founding them admissible, in accordance with Article 51(3) of Regulation (EU) No 1151/2012, the Commission invited the Czech Republic and Slovakia, by letter of 8 November 2016, and the Czech Republic and Serbia, by letter of 2 December 2016, to engage in appropriate consultations in view of reaching an agreement. (7) An agreement was reached between the Czech Republic and Serbia. They agreed that the name should also be protected in Serbian language, in both Cyrillic and Latin characters, i.e. PraÃ ¡ka Ã ¡unka/Ã ÃÃ °Ã Ã ºÃ ° Ã Ã Ã ½Ã ºÃ ° (RS), and that Serbia should be granted a transitional period of three years to use the protected name on products not complying with the product specification of PraÃ ¾skÃ ¡ Ã unka. (8) The Commission considers that the content of that agreement is contrary neither to Regulation (EU) No 1151/2012 nor to the EU law. Article 15(1) of Regulation (EU) No 1151/2012, allowing the Commission to grant transitional period of three or more years for use of protected designations of origin and protected geographical indications contravening Article 13(1) of that Regulation, may be applied by analogy also to traditional specialities guaranteed (4). However, this Regulation applying only in the EU territory, such a transitional period may concern only the products imported in the EU from Serbia which would be marketed in the EU under the protected name although not complying with the product specification. Such products should however not be marketed in the EU accompanied by the terms traditional specialty guaranteed, nor the abbreviation TSG nor the EU related logo. Following the addition of the Serbian version among the registered names the consolidated version of the product specification should be published for information. (9) In contrast, no agreement was reached between the Czech Republic and Slovakia within the designated timeframe. Therefore, the Commission should decide on registration taking into account the results of these appropriate consultations in accordance with the procedure referred to in Article 52(3)(b) of Regulation (EU) No 1151/2012. (10) The main arguments of Slovakia as set out in its reasoned statements of opposition and in the consultations carried out with the Czech Republic can be summarised as follows. (11) As first reason for opposition, Slovakia argues that the registration of the name would be incompatible with the terms of Regulation (EU) No 1151/2012. Slovakia claims that the method of production included in the product specification for the boneless PraÃ ¾skÃ ¡ Ã ¡unka is not traditional because it is applied only since 1993 (after Czechoslovakia's split into the Czech Republic and Slovakia) and 30 years have not yet passed. Before 1993 PraÃ ¾skÃ ¡ Ã ¡unka was produced under the Czechoslovak State Standards (Ã SN), which set common rules for the production, supply, packaging, transport, storage and testing of meat products applicable in Czechoslovakia, which were applied throughout the whole territory of Czechoslovakia and that did not allow the method of production included in the product specification for the boneless PraÃ ¾skÃ ¡ Ã ¡unka TSG. Article 18 of Regulation (EU) No 1151/2012 requires that for a name to be registered as TSG either the production method correspond to a traditional practice or the raw materials or ingredients are those traditionally used, while, in accordance with the definition referred to in Article 3(3) of that Regulation, traditional means proven usage for at least 30 years. In the light of the above, the production method for the boneless PraÃ ¾skÃ ¡ Ã ¡unka TSG cannot correspond to the traditional practice referred to in Article 18 of Regulation (EU) No 1151/2012. (12) Slovakia also claims that the requirement concerning the specific character, as defined in Article 3(5) of Regulation (EU) No 1151/2012 has not been met. (13) As second reason for opposition, Slovakia contends that the product name PraÃ ¾skÃ ¡ Ã ¡unka is to be considered a generic term, i.e. it has become the common name of the product in the EU. This is demonstrated by the number of oppositions to the registration of the name: the fact that the same name is used for marketing the same, or similar, product in many countries would demonstrate that it is a generic name. (14) The third reason for Slovakian opposition is that the name proposed for registration is lawful, renowned and economically significant for similar agricultural products or foodstuffs in Slovakia. The Slovak consumer is familiar with and purchases PraÃ ¾skÃ ¡ Ã ¡unka as a cooked product in polyamide casings. The PraÃ ¾skÃ ¡ Ã ¡unka in the boneless version, as described in the proposal, is unknown to Slovak consumers. According to the information provided by individual producers in the Slovak Republic, at least 1 208 tonnes of PraÃ ¾skÃ ¡ Ã ¡unka are currently produced per year. For Slovak producers, adapting or renaming the product would lead to considerable loss of revenue primarily because it would entail a steep increase in price of between 45 % and 92 % depending on the type and the quality category. Indeed, the product specification of PraÃ ¾skÃ ¡ Ã ¡unka TSG provides, for all the three versions, that the meat must have a minimum content of pure muscle protein in percentage by weight of 16 % while in Slovakia that percentage may be lower. Under the Slovak legislation PraÃ ¾skÃ ¡ Ã ¡unka may be marketed under three different categories of ham based on different percentages of pure muscle protein minimum content by weight: special ham (16 %), selected ham (13 %) and standard ham (10 %). Therefore, selected and standard ham could no longer be marketed in Slovakia under the registered name. Besides that price increase, the costs of purchasing moulds for making boneless PraÃ ¾skÃ ¡ Ã ¡unka should be also counted among the loss of revenue since in Slovakia this technology is not used in the production of PraÃ ¾skÃ ¡ Ã ¡unka (polyamide casings are used). Such purchase would involve the cost of EUR 70 per unit for ham weighing around 5 kg, meaning EUR 14 000 to produce 1 tonne of the finished product. Similarly, forming PraÃ ¾skÃ ¡ Ã ¡unka with the aid of film compared to production in polyamide casings would also result in increased costs for the purchase of foil and manual work totalling at least EUR 50/tonne for the finished product. (15) Furthermore, three Slovak producers hold trade marks for PraÃ ¾skÃ ¡ Ã ¡unka and their use would be at risk. (16) In addition to the reasoning above, Slovakia proposed that if, notwithstanding the allegations submitted, the Commission decide to register the name, Article 18(3) of Regulation (EU) No 1151/2012 could be taken into account by providing the name PraÃ ¾skÃ ¡ Ã ¡unka be accompanied by the claim made following the tradition of Czech Republic. In alternative, that same name could be changed into Traditional PraÃ ¾skÃ ¡ Ã ¡unka. (17) The Commission has assessed the arguments exposed in the reasoned statements of opposition from Slovakia in the light of the provisions of Regulation (EU) No 1151/2012, taking into account the results of the appropriate consultations carried out between the applicant and the opponents and it has concluded that the name PraÃ ¾skÃ ¡ Ã ¡unka should be registered. (18) With reference to the first reason for opposition, Czech Republic has clarified that, even before 1993, PraÃ ¾skÃ ¡ Ã ¡unka was not covered by the Czechoslovak State Standards (Ã SN). In that part of Czechoslovakia which corresponds today to Czech Republic PraÃ ¾skÃ ¡ Ã ¡unka was produced in accordance with the technical-economic standard issued by the Czech section of the MasnÃ ½ prÃ ¯mysl (meat sectors concern). In the late 1970s semi-preserved (pasteurised) boneless PraÃ ¾skÃ ¡ Ã ¡unka was produced, in several plants of Czechoslovakia within the territory of the present Czech Republic, essentially following the elements which can be found in the product specification for boneless PraÃ ¾skÃ ¡ Ã ¡unka TSG: pasteurisation, use of moulds for oval shape, smoking and pork fat or pork fat and skin as a decorative layer. (19) In addition, the same product, semi-preserved boneless PraÃ ¾skÃ ¡ Ã ¡unka, has been produced for decades in other countries such as Austria and Germany. In the light of the above, it should be concluded that boneless PraÃ ¾skÃ ¡ Ã ¡unka and its production method correspond to traditional practice existing since more than 30 years. (20) There is no requirement that a product must have a specific character for its name to be registered as TSG. Article 19(1)(b) refers to specific character as an element of the description and the specific character of the product is sufficiently described for all three versions covered by the product specification. (21) With reference to the second reason of opposition, there are no grounds to conclude that the term has become generic. Slovakia did not give any reasoning leading to such a conclusion. The fact that such a product is produced in several countries in Europe cannot be considered per se as a ground to conclude for genericity of such a name. In any event, genericity as such is not a ground for opposition for TSGs. TSGs can legally be produced anywhere, subject to complying with the product specification. (22) As third reason of opposition, Slovakia contends that the use of the name is lawful, renowned and economically significant for similar agricultural product or foodstuffs in Slovakia. The Commission recognises these circumstances. However, it considers that first, the reason why the product produced in Slovakia may not be captured in the product specification for PraÃ ¾skÃ ¡ Ã ¡unka TSG can essentially be found in the circumstance that Slovakia has changed the recipe and the presentation of the product after the independence of both Czech and Slovak Republics, i.e. after 1 January 1993. Slovaks authorities reported that the decree creating the three categories of 1) special ham, 2) selected ham and 3) standard ham (based on the minimum content of pure muscle protein in percentage by weight, 16 %, 13 % and 10 % respectively) was adopted by the Slovak Ministry of Agriculture and the Slovak Ministry of Health on 18 August 2005. Before that date the minimum content of pure muscle protein in percentage by weight was 18 %. 100 % of PraÃ ¾skÃ ¡ Ã ¡unka produced in Slovakia with 18 % minimum content of pure muscle protein in percentage by weight would have qualified for PraÃ ¾skÃ ¡ Ã ¡unka TSG. Slovak authorities have also reported that, at the same time, the presentation of the product was also changed with moulding and heat treatment being abandoned and replaced entirely by the product being stuffed into polyamide casings. Although Slovakia indicates that the production of PraÃ ¾skÃ ¡ Ã ¡unka evolved also in the Czech Republic after the independence, it clearly appears that it is in Slovakia that the method of production has been essentially and remarkably changed. Second, compared with the initial product specification published in 2010, Czech Republic has substantially softened the requirements of the product specification with the aim of including the largest number of production methods and therefore registering a well widespread and shared TSG. Indeed, all the admitted opponents in the two opposition procedures found an agreement with the exclusion of Slovakia. Third, the calculation of costs to adapt the production to the specifications of PraÃ ¾skÃ ¡ Ã ¡unka TSG seems not taking into account the fact that the metal moulds can be re-used over a long period. Fourth, in particular, the use of moulds is not compulsory, since alternatives are available. Plastic films may be used. Besides, EUR 50/tonne of finished product for the purchase of film foil and manual work does not seem constitute a disproportionate cost to afford. (23) In addition, pursuant to Article 43 of Regulation (EU) No 1151/2012 and by analogy with the provisions applicable to Protected Designations of Origin and Protected Geographical Indications, trade marks which are applied for, registered, or established by use, if that possibility is provided for by the legislation concerned, in good faith within the territory of the Union, before the date on which the application for protection is submitted to the Commission, should be deemed to be allowed to continue to be used and renewed for that product notwithstanding the registration of the name. Trade marks which have been applied for, registered, or established by use, if that possibility is provided for by the Union or the Slovak legislation, in good faith before the date on which the application for registration of the name PraÃ ¾skÃ ¡ Ã ¡unka as TSG was submitted to the Commission are not affected by that registration. (24) In the light of the above, the circumstances opposed by Slovakia as regards the lawful, renowned and economically significant use of the name, also in trade marks, in the territory of Slovakia are not sufficient to justify a rejection of the Czech application for registration. As regards the remaining proposals made by Slovakia, in the light of the reasons set out above, the Commission considers that it is not appropriate to provide that the registered name PraÃ ¾skÃ ¡ Ã ¡unka TSG is accompanied by the claim made following the tradition of the Czech Republic in order to allow the Slovak PraÃ ¾skÃ ¡ Ã ¡unka to be marketed, without complying with the product specification of PraÃ ¾skÃ ¡ Ã ¡unka TSG, as issued from the tradition of Slovakia. In fact, Slovakia has not demonstrated that an alternative Slovak tradition exists for the production of the product named PraÃ ¾skÃ ¡ Ã ¡unka. In addition, after two opposition procedures have been carried out, the product specification the registered name will refer to will no longer express a specific Czech tradition but mainly a tradition shared among several EU Member States and third countries. (25) The proposal to change the name into Traditional PraÃ ¾skÃ ¡ Ã ¡unka would imply that the procedure should be restarted from the very beginning, which is disproportionate when considering the legitimate expectations involved. (26) In any event, protection of traditional specialities guaranteed should be modulated taking into account the interests of producers and operators who have been lawfully using such names so far. On the basis of Article 15(1) of Regulation (EU) No 1151/2012, applicable by analogy also to traditional specialities guaranteed, a transitional period of five years to use the name PraÃ ¾skÃ ¡ Ã ¡unka without complying with the product specification, combined with the authorisation to continue, after the five-year period has expired, to put on the market products not complying with the product specification until the stocks are exhausted, should be granted with the view to allowing progressive adaptation to the product specification. Such products should however not be marketed accompanied by the terms traditional specialty guaranteed, nor the abbreviation TSG nor the EU logo. (27) In the light of the above, the names Ã ÃÃ °Ã ¶Ã ºÃ ° Ã Ã Ã ½Ã ºÃ ° (BG), JamÃ ³n de Praga (ES), PraÃ ¾skÃ ¡ Ã ¡unka (CS/SK), Prag Skinke (DA), Prager Schinken (DE), Praha sink (ET), Ã §Ã ¿Ã ¹Ã Ã ¿Ã ¼Ã ­Ã Ã ¹ Ã Ã Ã ¬Ã ³Ã ±Ã  (EL), Prague Ham (EN), Jambon de Prague (FR), PraÃ ¡ka Ã ¡unka (HR/SL/RS), PrÃ gas Ã ¡Ã ·iÃ Ã ·is (LV), Prahos kumpis (LT), PrÃ ¡gai minÃ sÃ ©gi sonka (HU), PerÃ ¼ut ta' Praga (MT), Praagse Ham (NL), Szynka Praska (PL), Fiambre de Praga (PT), Jambon de Praga (RO), Prahalainen kinkku (FI), Pragskinka (SV) Ã ÃÃ °Ã Ã ºÃ ° Ã Ã Ã ½Ã ºÃ ° (RS) should be entered in the register of traditional specialities guaranteed. (28) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The names Ã ÃÃ °Ã ¶Ã ºÃ ° Ã Ã Ã ½Ã ºÃ ° (BG), JamÃ ³n de Praga (ES), PraÃ ¾skÃ ¡ Ã ¡unka (CS/SK), Prag Skinke (DA), Prager Schinken (DE), Praha sink (ET), Ã §Ã ¿Ã ¹Ã Ã ¿Ã ¼Ã ­Ã Ã ¹ Ã Ã Ã ¬Ã ³Ã ±Ã  (EL), Prague Ham (EN), Jambon de Prague (FR), PraÃ ¡ka Ã ¡unka (HR/SL/RS), PrÃ gas Ã ¡Ã ·iÃ Ã ·is (LV), Prahos kumpis (LT), PrÃ ¡gai minÃ sÃ ©gi sonka (HU), PerÃ ¼ut ta' Praga (MT), Praagse Ham (NL), Szynka Praska (PL), Fiambre de Praga (PT), Jambon de Praga (RO), Prahalainen kinkku (FI), Pragskinka (SV) Ã ÃÃ °Ã Ã ºÃ ° Ã Ã Ã ½Ã ºÃ ° (RS) are registered as TSG. The names in the first paragraph identify a product from Class 1.2. Meat products (cooked, salted, smoked, etc.) set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (5). Article 2 The consolidated product specification is set out in the Annex to this Regulation. Article 3 The registered names may be used to designate products marketed in the EU territory and not complying with the product specification for PraÃ ¾skÃ ¡ Ã ¡unka TSG, for a period of five years from the date of entry into force of this Regulation. When used with reference to products not complying with the product specification, such names may not be accompanied by the terms traditional specialty guaranteed, TSG or by the EU logo. After the expiration of the five years period, products bearing the registered name, made prior to the end of such period and not complying with the product specification referred to in Article 2 shall be authorised to be marketed until the stocks existing in the EU territory on the date that the five years period expires are exhausted. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 180, 19.5.2016, p. 5. (3) OJ C 283, 19.9.2012, p. 11. (4) Commission Implementing Regulation (EU) 2016/304 of 2 March 2016 entering a name in the register of traditional specialities guaranteed (Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno (TSG)) (OJ L 58, 4.3.2016, p. 28). (5) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). ANNEX PRODUCT SPECIFICATION OF A TRADITIONAL SPECIALITY GUARANTEED PRAÃ ½SKÃ  Ã UNKA EU No: CZ-TSG-0007-0061-21.10.2010 CZECH REPUBLIC 1. NAME TO BE REGISTERED Ã ÃÃ °Ã ¶Ã ºÃ ° Ã Ã Ã ½Ã ºÃ ° (BG), JamÃ ³n de Praga (ES), PraÃ ¾skÃ ¡ Ã ¡unka (CS/SK), Prag Skinke (DA), Prager Schinken (DE), Praha sink (ET), Ã §Ã ¿Ã ¹Ã Ã ¿Ã ¼Ã ­Ã Ã ¹ Ã Ã Ã ¬Ã ³Ã ±Ã  (EL), Prague Ham (EN), Jambon de Prague (FR), PraÃ ¡ka Ã ¡unka (HR/SL/RS), PrÃ gas Ã ¡Ã ·iÃ Ã ·is (LV), Prahos kumpis (LT), PrÃ ¡gai minÃ sÃ ©gi sonka (HU), PerÃ ¼ut ta' Praga (MT), Praagse Ham (NL), Szynka Praska (PL), Fiambre de Praga (PT), Jambon de Praga (RO), Prahalainen kinkku (FI), Pragskinka (SV) Ã ÃÃ °Ã Ã ºÃ ° Ã Ã Ã ½Ã ºÃ ° (RS) 2. PRODUCT TYPE Class 1.2. Meat products (cooked, salted, smoked, etc.) 3. GROUNDS FOR THE REGISTRATION 3.1. Whether the product  results from a mode of production, processing or composition corresponding to traditional practice for that product or foodstuff;  is produced from raw materials or ingredients that are those traditionally used. The traditional meat product PraÃ ¾skÃ ¡ Ã ¡unka is intended for direct consumption and has long been produced in the following variants:  PraÃ ¾skÃ ¡ Ã ¡unka on the bone;  boneless PraÃ ¾skÃ ¡ Ã ¡unka;  tinned PraÃ ¾skÃ ¡ Ã ¡unka. 3.2. Whether the name  has been traditionally used to refer to the specific product;  identifies the traditional character or specific character of the product. The traditional name PraÃ ¾skÃ ¡ Ã ¡unka does not express the specific character of the product or link the product's specific character to its provenance or agricultural origin, but is specific in itself, as it is internationally associated with a renowned meat product having a characteristic shape and taste. 4. DESCRIPTION 4.1. Description of the product to which the name under point 1 applies, including its main physical, chemical, microbiological or organoleptic characteristics showing the product's specific character (Article 7(2) of this Regulation) 4.1.1. PraÃ ¾skÃ ¡ Ã ¡unka on the bone PraÃ ¾skÃ ¡ Ã ¡unka on the bone differs from other bone-in hams in particular in terms of the way in which the basic raw material is selected and processed. Another characteristic feature of PraÃ ¾skÃ ¡ Ã ¡unka on the bone is the pork leg (ham) to brine ratio during production, which makes it possible to achieve a pure muscle protein content in the finished product corresponding to the highest-quality category of ham. Moreover, the production process involves cooking and smoking, which also distinguishes PraÃ ¾skÃ ¡ Ã ¡unka on the bone from a great many traditional dried bone-in hams. Physical properties:  Product having an overall weight not exceeding 10 kg.  The original shape of the pork leg, cut in the Prague style (the flank and sacrum, including tail and pelvic bone, are removed from the whole bone-in leg, which includes the knuckle but not the trotter; the fatty part is rounded from the loin end), is maintained. Chemical properties (parameters are established on the basis of samples analysed following the removal of bones from the product):  Pure muscle protein content (excluding connective tissue proteins and plant proteins): min. 16 % by weight. The product's surface coating, composed of fat and skin, is not homogenised into the sample to be analysed;  Salt content: max. 3 % by weight.  Fat content: max. 15 % by weight. The product's surface coating is homogenised into the sample to be analysed. Organoleptic characteristics:  External appearance and colour: the side covered with skin is golden yellow. Other parts of the surface are not covered with skin and have a lighter covering of fat, ranging from yellowish to golden in colour, with the ham muscle meat being golden-brown to dark brown.  Appearance and colour in cross-section: the muscle meat is meaty pink when sliced.  Taste and smell: a distinctive taste and smell of cooked and smoked ham, appropriately salty taste.  Consistency: firm and compact. The product is tender to the bite when thinly sliced. 4.1.2. Boneless PraÃ ¾skÃ ¡ Ã ¡unka Boneless PraÃ ¾skÃ ¡ Ã ¡unka differs from other meat products of this category in particular in terms of its production method, as it is a ham of the highest quality produced from boneless pork leg or sides of pork leg which are smoked after being cooked. Another distinctive characteristic is the presence of a decorative surface coating, consisting of a thin layer of pork fat or fat and skin. The finished product's typical egg-like or oval shape is another distinguishing feature. Physical properties:  The product typically has an egg-like or oval shape.  The ham is of the highest quality, produced from whole boneless pork legs with fat cover with or without skin; or from trimmed sides of pork leg and salted slices of pork fat with or without skin; or trimmed sides of pork leg with fat cover with or without skin; Chemical properties:  Pure muscle protein, salt and fat content: see chemical properties for PraÃ ¾skÃ ¡ Ã ¡unka on the bone. Organoleptic characteristics:  External appearance and colour: the side covered with fat and skin is golden yellow. If the surface is covered only with fat, without skin, the surface is in lighter shades from yellowish to gold.  Appearance and colour in cross-section, taste and smell, consistency: see organoleptic properties for PraÃ ¾skÃ ¡ Ã ¡unka on the bone: 4.1.3. Tinned PraÃ ¾skÃ ¡ Ã ¡unka Tinned PraÃ ¾skÃ ¡ Ã ¡unka differs from other meat products of this category in particular in terms of the raw materials used, as it is a ham of the highest quality produced from trimmed sides of pork leg which are either whole or coarsely ground. Another characteristic feature of the product is the presence of a thin layer of aspic between the ham and the packaging. However, what distinguishes tinned PraÃ ¾skÃ ¡ Ã ¡unka from other tinned meats is the typical flat oval shape of its packaging. Physical properties:  The product is typically of a flat oval shape, its dimensions being those of its packaging, which are such as to ensure that the finished product it contains weighs about 0,454 kg;  When placed into the packaging, meat accounts for at least 87 % of the raw material input weight. Chemical properties:  Pure muscle protein content (excluding connective tissue proteins and plant proteins): min. 16 % by weight. The product's aspic coating is not homogenised into the sample to be analysed;  Salt content: max. 3 % by weight.  Fat content: max. 4 % by weight. The product's aspic coating is homogenised into the sample to be analysed;  Aspic content: max. 36 % by weight. Organoleptic characteristics:  the product is enclosed in hermetically sealed packaging and maintains commercial sterility. There is a smooth golden-yellow layer of aspic between the packaging material and the product;  Appearance and colour in cross-section: the ham is of a meaty-pink colour. Small, isolated holes filled with aspic are permitted;  Taste and smell: distinctive taste and smell of cooked ham, appropriately salty taste;  Consistency: firm and compact. 4.2. Description of the production method of the product to which the name under point 1 applies that the producers must follow including, where appropriate, the nature and characteristics of the raw materials or ingredients used, and the method by which the product is prepared (Article 7(2) of this Regulation) 4.2.1. PraÃ ¾skÃ ¡ Ã ¡unka on the bone Whole pork legs cut in the Prague style (the flank and sacrum, including tail and pelvic bone, are removed from the whole bone-in leg which includes the knuckle but not the trotter; the fatty part is rounded from the loin end) and brine prepared from the ingredients listed below are used to produce PraÃ ¾skÃ ¡ Ã ¡unka on the bone. Pork legs ¦ 100,0 kg Brine (max. 20,0 kg):  Water ¦ max. 17,0 kg  Nitrite or nitrate pickling curing mix ¦ max. 2,6 kg  Sugars ¦ 0-1,2 kg  Stabilisers ¦ 0-0,5 kg  Spice extract or oil ¦ 0-0,3 kg  Antioxidants ¦ 0-0,1 kg The pork legs are sprayed with brine of the prescribed composition. They are then left to rest in brine or may be massaged with brine. This is followed by cooking, which has the effect of pasteurisation. After being cooked, the products are dried in a smoking chamber and surface-smoked to achieve the characteristic taste, aroma and colour, and then cooled and stored. Alternatively, if the pork legs are not salted by being injected with brine and then left to rest or massaged, chilled legs may be salted and worked by rubbing their surface thoroughly with a nitrate curing mix containing a small amount of sugar. They are then placed, skins down, into lightly salted curing pots. Boiled and cooled nitrate brine, again containing a small amount of sugar, is then poured over them. The hams are weighted down so that they are completely submerged in the brine and after an appropriate period of time, in the light of the results of continuous sensory quality checks, are turned over so that their underside is on top in the curing pot, and their topside is underneath. After being thoroughly salted, the hams are soaked for several hours in lukewarm water and then left to drip dry. The hams are first dried in a smoking chamber and then surface-smoked to achieve the characteristic taste, aroma and colour. This is followed by cooking, which has the effect of pasteurisation, and then cooling and storage. Whichever of the two alternative methods is used, the final production stage may also be completed by baking the surface and treating the skin using various decorative techniques. 4.2.2. Boneless PraÃ ¾skÃ ¡ Ã ¡unka Boneless PraÃ ¾skÃ ¡ Ã ¡unka is produced using either whole boneless pork legs or individual sides of pork leg, prepared in accordance with point 4.1.2, and brine which, in terms of its composition and maximum permissible ratio to the meat raw material, is the same as the brine used in the production of PraÃ ¾skÃ ¡ Ã ¡unka on the bone. The boneless pork legs or sides of pork leg are sprayed with brine of the prescribed composition and/or may be massaged with brine. Salted slices of pork fat, with or without skin, are massaged separately if used to make a decorative surface coating for the product. After the raw materials have been salted and massaged, they are placed in oval or egg-shaped moulds in such a way that the fat, with or without skin, always provides the product with a decorative surface coating. If slices of pork fat, with or without skin, are used to create a decorative surface coating for the product, the moulds are lined with massaged slices of fat and only then filled with trimmed sides of pork leg. This is followed by cooking in the moulds, which has the effect of pasteurisation. After cooking, the products are removed from the moulds, smoked to achieve the characteristic taste, aroma and colour, and then cooled and packaged. It is also possible to complete the final production stage by baking the surface and treating the skin using various decorative techniques. Products produced using whole boneless pork legs with fat cover with or without skin, and where appropriate trimmed sides of pork leg with fat cover with or without skin, may before cooking be formed into the prescribed shape with the aid of film which is removed from the product post-cooking. In such cases, it is not necessary to use moulds. 4.2.3. Tinned PraÃ ¾skÃ ¡ Ã ¡unka Trimmed sides of pork leg (either whole or coarsely chopped), gelatine (powdered) and brine prepared from the ingredients listed below are used to produce tinned PraÃ ¾skÃ ¡ Ã ¡unka. Trimmed sides of pork leg ¦ 100,0 kg Powdered gelatine ¦ 4,0 kg Brine (max. 14,3 kg):  Water ¦ max. 11,0 kg  Nitrite curing mix ¦ max. 2,8 kg  Sugars ¦ 0-0,5 kg Flat, oval packaging made from materials suitable for sterilisation and ensuring the weight of the content of the completed product (approx. 0,454 kg), is used. The sides of pork leg, whole or coarsely ground, are massaged with brine. After the muscle meat has been brined in this way, it is placed into vacuum-packaging on the bottom of which is an appropriate quantity of powdered gelatine. After the packaging has been vacuum-sealed, the product is left to rest at a temperature of 5 °C for 12 hours. This is followed by sterilisation, during which a minimum heat effect corresponding to a temperature of 121 °C for 10 minutes must be achieved in all parts of the product. After cooking, the product is cooled and stored dry at a temperature of 0 25 °C and a relative humidity of up to 85 %. It has a shelf-life of at least three years. 4.3. Description of the key elements establishing the product's traditional character (Article 7(2) of this Regulation) 4.3.1. PraÃ ¾skÃ ¡ Ã ¡unka on the bone The name PraÃ ¾skÃ ¡ Ã ¡unka has been used since the 1860s to denote one of the best-known food products originating in the Czech Republic, in particular Prague. Historical sources show a product called PraÃ ¾skÃ ¡ Ã ¡unka to be connected with the name of FrantiÃ ¡ek ZvÃ Ã ina, who first produced it. Josef JeÃ Ã ¡bek, a well-known Prague smoked-meats producer, took over the production of PraÃ ¾skÃ ¡ Ã ¡unka from FrantiÃ ¡ek ZvÃ Ã ina. Other makers of this product included the Prague smoked-meats producers DlouhÃ ½, MalÃ ½, Cibulka and others. The production of PraÃ ¾skÃ ¡ Ã ¡unka also began in other large towns and cities, following the example of Prague. In Brno, it was made by the smoked-meats producer JebavÃ ½, in Hradec KrÃ ¡lovÃ © by the smoked-meats producer Hutla, and in Pardubice by the smoked-meats producer Sochor, and it was being made by many other smoked-meats producers by the end of the 19th century. Figuratively speaking, the PraÃ ¾skÃ ¡ Ã ¡unka made by ZvÃ Ã ina was the ancestor of all the others. Industrial-scale production of PraÃ ¾skÃ ¡ Ã ¡unka was started by AntonÃ ­n Chmel, who established his firm at U ZvonaÃ ky in Prague in 1879. Besides PraÃ ¾skÃ ¡ Ã ¡unka, his flagship product, he also produced a wide range of smoked-meat products which quickly gained a reputation in Prague and other towns, especially spa towns, and eventually in a number of European countries. However, his most commercially successful product was PraÃ ¾skÃ ¡ Ã ¡unka, which soon even found its way onto markets overseas. After the Second World War, the firm was nationalised and a number of other production plants in Prague were gradually amalgamated with it. It was during this period that other variants of PraÃ ¾skÃ ¡ Ã ¡unka came into being in the form of semi-preserved or tinned ham made from pork-leg muscle meat. In 1977, the U ZvonaÃ ky plant and all of its employees and resources were absorbed into the newly built meat-industry combine MasokombinÃ ¡t Praha jih  PÃ ­snice. The advent of new curing technologies saw the introduction of brine-spraying, with or without subsequent massaging, in the production of PraÃ ¾skÃ ¡ Ã ¡unka. During the post-1989 privatisation period, the meat-industry plant at PÃ ­snice closed down, but the production of PraÃ ¾skÃ ¡ Ã ¡unka on the bone continued at a number of other production facilities across the Czech Republic. The basis for the production of PraÃ ¾skÃ ¡ Ã ¡unka originally lay in the selection of the raw materials and the method of curing. The raw materials used were pork legs from lightweight pigs, which is also why the current recipe specifies a maximum weight of 10 kg. Another distinguishing feature of the production process, which has been passed down from one generation to the next, is that the pork leg is given the Prague cut. Chilled pork legs were cured by rubbing the surface of the meat, in particular the skin, thoroughly with a nitrate curing mix containing a small amount of sugar. The bottom of the curing pot was lightly salted and the pork legs were placed skins down. Boiled and refrigerated nitrate brine, again containing a small amount of sugar, would be poured over the hams, which would then be weighted down. The hams were subsequently turned so that their underside was on top and their topside underneath. The hams were again weighted down. After sensory quality control, the hams would be soaked for several hours in lukewarm water and then left to dry. This was followed by the final process, namely the removal of the pelvic bone, the scraping of the surface of the skin and the binding of the shank so that its shape would not be damaged by cooking. The hams were always hung in a heated smokehouse. Smoking comprised two stages: firstly drying over a brightly burning fire, and secondly flavouring and colouring with the aid of moistened hardwood sawdust. The hams were usually smoked slowly for 8-12 hours. The hams would then be scalded in boiling water and cooked. They would then be cooled by soaking them in cold water. 4.3.2. Boneless PraÃ ¾skÃ ¡ Ã ¡unka The period before the Second World War saw the development of alternatives to the original PraÃ ¾skÃ ¡ Ã ¡unka on the bone. These took the form, firstly, of pasteurised boneless PraÃ ¾skÃ ¡ Ã ¡unka produced from pork-leg muscle meat. It was produced by AntonÃ ­n Chmel at U ZvonaÃ ky in Prague and by Josef BerÃ ¡nek at BerÃ ¡nkovÃ © podniky, his firm's plant. The technology used to produce these types of PraÃ ¾skÃ ¡ Ã ¡unka consisted in boning refrigerated fresh pork legs, processing individual parts of them, sorting them according to their colour and mechanically and intermittently breaking up the raw materials whilst adding sodium chloride and the necessary amount of sodium nitrite and sugar, all partially dissolved in a specific quantity of brine. This was followed by pasteurisation and refrigeration. After the Second World War, the production of pasteurised PraÃ ¾skÃ ¡ Ã ¡unka was mainly concentrated at meat-industry plants at Brno, Kostelec, StudenÃ ¡, Vamberk and PlanÃ ¡ nad LuÃ ¾nicÃ ­. The late 1970s saw an increase in production in these plants of boneless PraÃ ¾skÃ ¡ Ã ¡unka using moulds and the subsequent packaging of the end product in plastic containers, which on the one hand eliminated the use of cans but in particular meant that, after pasteurisation, the product could be smoked and made it possible to add a thin decorative layer of pork fat or pork fat and skin. The product and its parameters have therefore been brought significantly closer to the original PraÃ ¾skÃ ¡ Ã ¡unka on the bone. Since 1989, boneless PraÃ ¾skÃ ¡ Ã ¡unka has been produced at other sites across the entire Czech Republic. 4.3.3. Tinned PraÃ ¾skÃ ¡ Ã ¡unka Tinned PraÃ ¾skÃ ¡ Ã ¡unka is another variant of the original PraÃ ¾skÃ ¡ Ã ¡unka which came into being after the end of the Second World War. It was also produced using sorted raw materials from the boning of chilled fresh pork legs, with the addition of nitrite curing mix, sugar and gelatine; in order to achieve a longer shelf life, it was sterilised in egg-shaped packaging at a weight of 1 lb. The commercial success of the tinned ham was due to a very large extent to the proportion of aspic in the finished product. Tinned PraÃ ¾skÃ ¡ Ã ¡unka has been produced since 1973, mainly by meat industry plants in Kostelec, KrahulÃ Ã ­ and StudenÃ ¡. Since 1989, this variant has also been produced at other sites across the entire Czech Republic.